DETAILED ACTION
This action is responsive to the following communication:  RCE filed 02/23/2022.  This action is made non-final.
Claims 1-21 are pending in the case.  Claims 1, 9 and 17 are independent claims.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
4.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/23/22 has been entered.


Notice as to Grounds of Rejection and Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Allowable Subject Matter
Each of claims 2, 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of its base claim and any intervening claims set forth in this action and if rewritten to overcome all the objection(s) and/or rejection(s) set forth below in this action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-9, 11-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Roy (US Patent Application Publication 2017/0344895 A1 hereinafter Roy) in view of Rojas (US Patent Application Publication 2017/0161844 A1 herein after Rojas) in view of Relangi et al (US Patent Application Publication 2020/0372219 A1 hereinafter Relangi).
With regard to claims 1, 9, 17, Roy teaches a computing system, a method, a non-transitory computer-readable medium comprising: 

receive application metadata of the actions of the user from the software application <based on user actions (access, usage, role) with applications, the application metadata <para 0011, 0012, 0046, 0065>, and 
train one or more predictive models to 
Roy does not appear to explicitly disclose remaining applications of this claim.
In the same field of endeavor, Rojas teaches explicitly disclose identifying differences between current user interface settings when the actions are performed via the user interface in comparison to default user interface settings of the user interface <drilled down navigation can be different from the default settings for a user para 0088-0090>.
Accordingly, it would have been obvious before the effective filing date to one of ordinary skill in the art, having the teachings of Roy, Rojas before him/her before the effective filing date of the claimed invention, to modify the teachings of Roy to include the teachings of Rojas, in order to obtain limitations taught by Rojas.  One would have been motivated to make such a combination because it personizes user interface for various levels of details.

In the same field of endeavor, Relangi teaches 
predictive models to predict measures and dimensions via a user interface, wherein the measures comprise numerical values and the dimensions comprise attributes to break-up the measures into smaller numerical values <fig 4B, para 0086, 0087, 0118 show user interface for getting more detailed information by looking at monthly view for the values (number of loan applications)>; 
a storage configured to store the one or more trained predictive models <training model can be stored para 0010>.
 Accordingly, it would have been obvious before the effective filing date to one of ordinary skill in the art, having the teachings of Roy, Rojas, Renalgi before him/her before the effective filing date of the claimed invention, to modify the teachings of Roy, Rojas to include the teachings of Renalgi, in order to obtain limitations taught by Renalgi.  One would have been motivated to make such a combination because it enhances training and prediction using stored model data. 
With regard to claims 3, 11, these claims depend upon claims 1, 9 respectively, which are rejected above. In addition, Roy teaches wherein the application metadata comprises user interface settings of measures and user interface settings of dimensions being viewed via the user interface <figs 4B-4D show number of applications per aggregate by year and for each year by month>. 
With regard to claims 4, 12, these claims depend upon claims 1, 9 respectively, which are rejected above. In addition, Relangi teaches wherein the processor is configured to train a first plurality of contextual models which are associated with a plurality of dimensions of data, respectively, which are capable of being viewed via the user interface, respectively <fig 4B, para 0065, 0087, view can be seen by year or by month>.
With regard to claims 5, 13, these claims depend upon claims 1, 9 respectively, which are rejected above. In addition, Relangi teaches, wherein the processor is configured to train a second plurality of contextual models which are associated with a plurality of measures of data, respectively, which are capable of being viewed via the user interface, respectively <<figs 4C and 4D show different views of the number of applications by selecting a value via a drop down menu and in the context such as sales para 0087-0088, see also para 0068>
With regard to claims 6, 14, 18, these claims depend upon claims 1, 9 and 17 respectively, which are rejected above. In addition, Renalgi teaches wherein the processor is further configured to receive a request from the user for a visualization of a type of data, and predict a chart type from among a plurality of chart types for viewing the type of data based on the one or more trained predictive models <different types of charts can be viewed para 0102, fig 9>. 
With regard to claims 7, 15, 19, these claims depend upon claims 6, 14 and 17 respectively, which are rejected above. In addition, Roy teaches wherein the processor is further configured to predict a drill-down level of the user interface for viewing 
With regard to claims 8, 16, 20, these claims depend upon claims 6, 14 and 17 respectively, which are rejected above. In addition, Roy teaches wherein the processor is further configured to predict one or more data filters to apply to the type of data for removing unwanted attributes of the type of data via execution of the one or more trained predictive models <unwanted elements can be removed for improving the experience para 0094>. 
With regard to claim 21, this claim depends upon claim 1, which is rejected above. In addition, Rojas teaches wherein the application metadata comprises differences between current hierarchical drill-down settings for one or more measures and dimensions in comparison to default hierarchical drill-down settings for the one or more measures and dimensions <drilled down navigation can be different from the default settings for a user para 0088-0090>.
Response to Arguments
Applicant's arguments filed on February 23, 2022 have been fully considered but are moot in view of the new grounds of rejection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANIL K BHARGAVA whose telephone number is (571)270-3278. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu vu can be reached on 571-272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANIL K BHARGAVA/Primary Examiner, Art Unit 2173